[Cite as Bohr v. Ohio Dept. of Transp., 2010-Ohio-1952.]

                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




THOMAS BOHR

        Plaintiff

     v.
Case No. 2009-07245-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
OHIO DEPT. OF TRANSP.




         {¶ 1} On October 27, 2009, plaintiff was ordered to either pay the $25 filing fee
or to file a poverty statement.            Plaintiff has failed to comply with the court order.
Therefore, plaintiff’s action is DISMISSED, without prejudice, pursuant to Civ.R.
41(B)(1). The court shall absorb the costs of this case.




                                                           ________________________________
                                                           DANIEL R. BORCHERT
                                                           Deputy Clerk
cc:
Thomas Bohr                                                Ohio Dept. of Transp.
1663 Edgefield Road                                        1980 West Broad Street
Lyndhurst, Ohio 44124                                      Columbus, Ohio 43223

DRB/laa
Filed 1/8/10
Sent to S.C. reporter 4/30/10